Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Priority
This application claims priority to U.S provisional Patent Application No. 63087809, filed on 10/5/2020 and is hereby incorporated by references.


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 2/9/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-11, 14-20, 23-30 and 33-38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DRUGEON et al (US 20210360268 A1).
             Regarding claim 1 and 19; DRUGEON discloses a method/device [e.g. FIG. 41; decoder] of decoding point cloud data [e.g. [0643-0644]; a point cloud] , the method comprising: determining a value of a temporal identifier (ID) of a syntax structure [e.g. [0088]; The identification information indicates a temporal ID that is an identifier of a temporal layer related to a temporal scalability and corresponds to the sub-bitstream]; and decoding the point cloud data based on the value of the temporal ID [e.g. FIG. 41-46 and 59; decoding identification information], wherein the temporal ID of the syntax structure identifies a temporal layer [e.g. temporal layer corresponding to the sub-bitstream] to which point cloud data associated with the syntax structure belongs.
             Regarding claim 2 and 20; DRUGEON further discloses the syntax structure is associated with a slice or a data unit [e.g. FIG. 4].  
             Regarding claim 5 and 23; DRUGEON further discloses determining a value of a flag [e.g. FIG. 50-52; a flag that signals whether or not the bitstream includes a sub-bitstream] indicative of whether the temporal ID is in the syntax structure.  
             Regarding claim 6 and 24; DRUGEON further discloses the temporal ID is a first temporal ID and the syntax structure is associated with a first slice of a frame [e.g. FIG. 4; slices in a frame], the method further comprising: determining a second temporal ID associated with a second slice of the frame to be equal to the first temporal ID; and decoding the second slice of the frame based on the second temporal ID [e.g. FIG. 47-48; [0508-0514]].  
             Regarding claim 7 and 25; DRUGEON further discloses the syntax structure is a first syntax structure associated with an independent slice and the temporal ID is a first temporal ID [e.g. [0502]; independent slice segment], the method further comprising: determining a second temporal ID associated with a dependent slice [e.g. dependent slice segment], the dependent slice being dependent on the independent slice; and decoding the dependent slice based on the independent slice and the second temporal ID, wherein the second temporal ID is equal to or greater than the first temporal ID [e.g. FIG. 47-48; [0508-0514]].  
             Regarding claim 8 and 26; DRUGEON further discloses the point cloud data comprises a plurality of frames of point cloud data [e.g. FIG. 47-48; frames], wherein a first frame of point cloud data of the plurality of frames of point cloud data comprises a plurality of slices [e.g. FIG. 4], and wherein each slice of the plurality of slices is associated with a same temporal ID [e.g. FIG. 47-48; [0508-0514]].  
             Regarding claim 9 and 27; DRUGEON further discloses the point cloud data comprises a first frame of point cloud data and a second frame of point cloud data [e.g. different frames with different frame rate and different temporal ID], wherein the first frame of point cloud data comprises a first slice associated with a first temporal ID t1 [e.g. FIG. 47] and the second frame of point cloud data comprises a second slice associated with a second temporal ID t2 [e.g. FIG. 47; higher rate], where t2 > t1 [e.g. N+1>N, further comprising: decoding the first slice without depending on the second slice [e.g. [666]].
	Regarding claim 10-11 and 14-18, this is an encoding method that includes same limitation as in claim 1-2 and 5-9 above respectively, the rejection of which are incorporated herein.  Furthermore, DRUGEON discloses an encoding method [e.g. FIG. 1].
             Regarding claim 28; DRUGEON further discloses a display configured to display the point cloud data [e.g. FIG. 60 and 63-64; [0648]; display].
	Regarding claim 29-30 and 33-37, this is an encoding device that includes same limitation as in claim 10-11 and 14-18 above respectively, the rejection of which are incorporated herein.
             Regarding claim 38; DRUGEON further discloses the device comprises a vehicle [e.g. [0679]; car navigation systems].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 12-13, 21-22 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over DRUGEON et al (US 20210360268 A1) in view of ZAKHARCHENKO et al (WO 2020146341 A1) .
             Regarding claim 3 and 21; DRUGEON further discloses the syntax structure, but DRUGEON fails to disclose the detail of the syntax structure.
             However, ZAKHARCHENKO teaches the well-known concept of a syntax structure is associated with a geometry data unit [e.g. FIG. 3 and 9; decoding the geometry information of point cloud].  
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the coding system disclosed by DRUGEON to exploit the well-known point cloud bitstream structure technique taught by ZAKHARCHENKO as above, in order to provide improved coding efficiency [See ZAKHARCHENKO; [0005]].
             Regarding claim 4 and 22; DRUGEON and ZAKHARCHENKO further disclose inferring a value of a temporal ID associated with an attribute data unit [e.g. DRUGEON: temporal ID in a header unit] that corresponds to the geometry data unit to be equal to the value of the temporal ID associated with the geometry data unit [e.g. DRUGEON: [0535 and 0653]; ZAKHARCHENKO: the geometry information of point cloud], wherein decoding the point cloud data based on the value of the temporal ID comprises decoding the geometry data unit and decoding the attribute data unit [e.g. ZAKHARCHENKO: [0051]; FIG. 3 and 9; decoding the geometry information of point cloud].  
	Regarding claim 12-13, this is an encoding method that includes same limitation as in claim 3-4 above respectively, the rejection of which are incorporated herein.  Furthermore, DRUGEON discloses an encoding method [e.g. FIG. 1].
	Regarding claim 31-32, this is an encoding device that includes same limitation as in claim 12-13 above respectively, the rejection of which are incorporated herein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
He (US 20220141488 A1).
Sharp (US 20160012465 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483